326 S.W.3d 831 (2010)
Kerwin D. SCOTT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94381.
Missouri Court of Appeals, Eastern District, Division Four.
December 7, 2010.
Maleaner R. Harvey, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jayne T. Woods, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Kerwin Scott ("Movant") appeals from the denial of his Rule 24.035 motion for postconviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his motion because the plea court accepted Movant's guilty pleas to the class B felony of driving while intoxicated as a chronic offender, the class A misdemeanor of leaving the scene of an accident, and the class A misdemeanor of operating a motor vehicle while his license was revoked in violation of Movant's right to be free from double jeopardy.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. *832 Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).